Citation Nr: 0703759	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  04-24 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a bilateral eye disorder.

2.  Entitlement to an initial compensable disability rating 
for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1991 to 
October 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

During the pendency of the appeal, the RO issued a rating 
decision in May 2004, awarding the veteran an increased 
evaluation of 10 percent for his bilateral eye disability.


REMAND

The Board notes that after the case was certified on appeal 
to the Board, the veteran submitted additional medical 
evidence related to both issues on appeal.  He has not waived 
his right to have this evidence initially considered by the 
RO.  Moreover, his representative requests that the case be 
remanded for RO consideration of the newly submitted 
evidence.  The veteran reportedly underwent surgery on his 
right shoulder in September 2004.  His representative has 
claimed that the veteran is entitled to a temporary total 
rating for convalescence.  This matter must be addressed by 
the originating agency before the Board decides the claim for 
a higher schedular rating.  Moreover, in view of the recent 
surgery, the veteran should be afforded a VA examination to 
determine the current degree of severity of his right 
shoulder disability.

In addition, while this case is in remand status, the 
originating agency should ensure that all notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) is 
provided.

The Board also notes that the veteran has been represented 
throughout this appeal by the Disabled American Veterans, 
although he submitted a VA Form 21-22 in favor of The 
American Legion in October 2004.  Therefore, while this case 
is in remand status, the originating agency should clarify 
the veteran's desires concerning representation.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The appellant should be requested to 
clarify his desires concerning 
representation.

2.  The veteran should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he should 
submit any pertinent evidence in his 
possession.  

3.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

4.  Then, the veteran should be scheduled 
for a VA examination by a physician with 
appropriate expertise for the purpose of 
determining the current degree of 
severity of his right shoulder 
disability.  The claims file must be made 
available to and reviewed by the 
examiner.

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups. If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

The examiner should identify any 
deformity of the humerus and assess the 
frequency of any dislocation of the 
scapulohumeral joint.

With respect to the scapulohumeral 
articulation, the examiner(s) should 
indicate whether there is (a) favorable 
ankylosis, with abduction possible to 60 
degrees, and the veteran able to reach 
his mouth and head; (b) ankylosis that is 
intermediate between favorable and 
unfavorable; or (c) unfavorable 
ankylosis, with abduction limited to 25 
degrees from the side. 

Any scarring associated with the shoulder 
disability and any functional impairment 
and symptoms associated with the scarring 
should also be identified and discussed.

The examiner should provide an opinion 
concerning the impact of the veteran's 
right shoulder disability on the 
veteran's ability to work.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
adjudicate the veteran's claim for a 
temporary total rating based on the need 
for convalescence, and inform him of his 
appellate rights with respect to this 
decision.

7.  It should also readjudicate the 
issues on appeal based on a de novo 
review of the record.  If the benefits 
sought on appeal are not granted to the 
appellant's satisfaction, a supplemental 
statement of the case should be issued, 
and the appellant and his representative 
should be afforded the requisite 
opportunity to respond before the claims 
folder is returned to the Board for 
further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


